Title: To James Madison from Benjamin Joy, 6 June 1822
From: Joy, Benjamin
To: Madison, James


                
                    Sir
                    Boston 6th June 1822.
                
                I have had the honor of rec[e]iving your favor of the 30th. Ulto. For your very friendly attention be pleased to accept my acknowledgement.
                I had understood from Mr Webster who is agent for my Claim, that a Copy which I now have of my brothers letter to you might answer at Washington; and not wishing to cause you further trouble is the reason why I omitted to request you to forward the original. Be pleased to accept my thanks for forwarding the letter to Mr Cutts to whom I will write to deliver it to Mr Webster when he shall have occation for it. With the highest respect I am Sir your much obliged Hhble Servt.
                
                    B: Joy
                
            